Case 7:18-cv-00161-O Document 38 Filed 12/23/19 Page1lof6 PagelD 219

IN THE UNITED STATES DISTRICT GOURF——— acy count

FOR THE NORTHERN DISTRICT OF PEXASeTHERN DISTRICT OF TEXAS

  
   

 

 

WICHITA FALLS DIVISION FTLED
}
RICHARD LOUIS. BUTLER, JR., §
TDCJ No. 2123250, § |
§ }
Plaintiff, § CLIX
§ : J
v. § Civil Alton No-TT8-Cv-161-O
§
E. HOLMES, et al., §
§
Defendants. §

PLAINTIFF’S ANSWERS TO THE COURT’S SUPPLEMENTAL QUESTIONNAIRE

QUESTION NO. 1: State each date on which you claim to have been sexually assaulted
by other inmates at the James V. Allred Unit. For each date, state whether you reported the sexual
assault to prison officials and describe what action, if any, was taken by prison officials.

ANSWER: Dear united states Distr/ ct court For The Northern
District oF Teras Wicti ta falls Divisron Z Riehard Lewls Butler or. am
FespeetFully IW Forming the. How orable courts about the Fact oF my
Serkual Assault From an f[vmeate occurring while IN prison happened
at my prrer unit whieh fs the e¢oFField untt. T+ was reported awd
Te a S4T. Gre WM) But he fgvored m cy For hele. Then Seow aFter
that ZL woes wrong Folly sht pped Ctraws Ferred) because LZ Feel
I my theart was beeause oF my tomplalwts awd How dther
IWmates where Laughing avd Spteadsing the wews about the
STtuahrow, ONfe TFT game here 4, the Dames V. BAilred untt DT was
iWheoviewed by A Woman with the SaFe pel coms / pRER prrofam
ow da z= orled +5 Wer about please allow Me +, Ana WS on per mane,
Sittgle Cell RestreM on allswiv5 me to wot Fear avelhes th abs
7 ny [Cats gendered, bisexual male whe suffers From mewtal Health
ae that CHASE. Me, to have uw controll able, UN Ce Membered Very
hore lise as Cout- breaks) agalwst cell-mate s (ceilies). Th/s
= as 14 me awd Mistreated me beeanse of My Sexual
preFerewce and mMowlyg mets, be Leatew and ottaecled b
ee aioe Ceellfes) OW & Pore/ wa me to s/an a Pe ro lushd oat arpa
ate had Te Slaw Month F ago: Find Z was Dust attacked

agals fw cel| 83-GaA-B ord war mesved to the cell that x

ly Now €D-3-p am
Case 7:18-cv-00161-O Document 38 Filed 12/23/19 Page 2of6 PagelD 220

QUESTION NO. 2: State all reasons given to you by prison officials for refusing to allow

you to attend Christian religious services.

ANSWER: Honorable courts and Dudge Reed Se, =
have been tolh that the reasew that Z have been Telures
church {fs Leenuse L have transgentere d Ways AN - a4.
the pests tant Wardews of Flee awa DF could Mever ae the
answer DZ could be areatFul For and when XZ Falic To a

Masot murddock whe sald even though ZL Was Wrongs Fully
placed oN &S custo dy Level Leeause a Nurse Ms, Amanda
Wallace Called me a Ng 9 eC ana Vefused to alive me hy
psych mMedreathow WenlafArvive EK 75MA ca cule, Soa

- Salta Some Mean thi was Fact ZL should vot have Sad 2 [w
Peturn > So wi Nd W Z Dust pray awa an +alk about the Bthle
With a MinlSTer David who ~ Pespect a great Deal , COMes
to my dows NoW every oN ce IN a While awd prays w/TA Me.

please trelp mel

—

- a 3
=r pol yor AM O82 Ble ng

fou (

merry tH r/stmas ANd w Happy Mew vean |
Case 7:18-cv-00161-O Document 38 Filed 12/23/19 Page 3of6 PagelD 221

QUESTION NO. 3: Are you allowed to have any Christian religious materials in your cell?

ANSWER: Yes your Honorable courts a me allowed ty have
ae sth an reltalous meatectals [vn my Cell beck BPE ieee Beer
throwing my CHe/ stan matectals away ava saylng 4 Los

If your answer to Question No. 3 is “Yes,” identify each religious item that you are allowed
to have in your cell.

ANSWER: “TY am allowed tos have Pelfafons (tems, But they aie
refusivg to allow mets Keep IT Iv my cell. L was also re vt
KR prayer cloth From a thurch Frfewd and my mother

avd the mafl Room refused to alloir Me +. have (T, Avd

X was Forced to sign a Form to eXplaiy whefe Z

Wanted {+ +o @v Senee ZT was Not ailowed +5 Keep Fe

' Pe a

ather fumates have them but becanse oF my Transgender,
Risexual LiFe style ZT have been FalCen AdgVaNnTtage of -

ZTwish ZL could Leave this partt cular Fact lity because.
Assistant warbewn E,Holmes Js Jw tharge oF the
Location that ZT amin avd He allows me ts be
mistreated. Even with the medycal De partmewt.
“Lam allowed to have a Holy Brhble ava a study Bythle
Kins James Version but -any thi 9 else , This uwnlty

OF Ficers Keep throw ly my other Chi s thaw Home worl and
pen pals awd Letters [w the trash .Z alsv get Fo Keep
my beloved Believers valce oF Victory Magazines by

my Favor(te preacher Kowneth Copeland ministries ,
Case 7:18-cv-00161-O Document 38 Filed 12/23/19 Page 4of6 PagelD 222

QUESTION NO. 4: Do you claim that the meals provided to you at the Allred Unit are
nutritionally inadequate? ( ye s)

ANSWER: Your Hovor Z elalm every day with “ell nal Heres tow fol BE He,
ues Hor phat the meals provibed te me are, Mur T/ aval The te
aw hd DT wish there could be av InVvest/ gato h Mh OF tartare an

conts avd Judge how this problem Is woth/nga whe here x Loceted
cruel avd umusual punishmert, L have lost 13 prunes Where am Coceated,

If your answer to Question No. 4 is “Yes,” state all facts known to you that you rely on to
establish that the meals are nutritionally inadequate. on

ANSWER: “Jusge Howorable Reed dbeonwor the Facts Keown
b wlifwgs Sapod ar
. stablt Lh ot Lo meals here at & but p aA
Woige fe eel Tht are because ft fs Never the Full ee ,
Never +e arent that {¢ Supp ese ay he given. Tree re ST how
Potelws For the amount thls fs Supposed To be provided. “
pe aAOo0 calorles oF wut thowal Foods +h oct are SupprSed ty €
royi ded For me. Kitewen worKec the ather day told me that he
peut Sorry For me belms here on F burldlwge GS custo dy becaSe
he See Me starviwe halF the death. There ara vot enough 4
Vitamins For a ArOWN Maw Lilke my SelF whew thre Gealierinl Mua
prov des the Fuwdimvg For me +>. be able to at Least Pee ae
Nutri tie weal meals.each day havin s +» stay pwyoia cold cel Ad
hews os day. The Kiteher oFFoeers are talCew Food tA ot bie
[ymates cm Self’) {2 Supposed a be able +, east avd the
alba: rr
Kitchew of Freens are taken (t+ Heme with them. il Kitchen
workers Kwow thet tis fs True .awd they are alle Wins
oy mates te steal all the Food as Well - Z have lest M§ pounds,
Case 7:18-cv-00161-O Document 38 Filed 12/23/19 Page5of6 PagelD 223

VERIFICATION

STATE OF TEXAS
Civil Action No. 7:18-cv-161-O

GR UGP COn

COUNTY OF WicHita

I understand that a false statement or answer to any question in this cause of action will
subject me to penalties for perjury. I hereby verify, (certify, declare or state), under penalty of
perjury, that the foregoing answers are true and correct. (28 U.S.C. § 1746).

SIGNED onthis_ 14 _ dayof_ December , 2019.

Kachord 4 bitten FZ
Richard Louis Butler, Jr., Plaintiff
 

    

   

gq etn gett ttnatetettetee
RY
A 4
a bol pa Emma
®
e lene (oe er
£2
= sopelL fo 2
oO
2 fame? 44
| pod wot
2 L989 ead Lie
A <> sen ftyteos wrt we GtOe Dac GE : y ood
vapuganos, 50 maagawos LTE We SES yw Faull
aeeey ‘i e age XL Sv ELON z 43 Vays 3
ae eagee | ored 3 SL STETIT'SN ae YA™ he

ae

=
oO
_
Cc
o
Ee
5
oO
Oo
QA
Q
|
©
a
oO
9°
>
2
oO
NM
D
©
O
